Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Felig, J.), rendered November 8, 1993, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the record, taken as a whole, does not demonstrate that the trial court improvidently exercised its discretion in denying his application for an examination pursuant to CPL 730.30 (see, People v Russell, 74 NY2d 901; People v Carbone, 159 AD2d 511; People v Bancroft, 110 AD2d 773). Furthermore, we have examined the record and find that the defendant knowingly and voluntarily entered his plea of guilty (see, People v Harris, 61 NY2d 9), and that the court did not improvidently exercise its discretion in denying the defendant’s request to withdraw his plea (see, People v Pettway, 140 AD2d 721, 722). Mangano, P. J., O’Brien, Ritter, Pizzuto and Florio, JJ., concur.